Citation Nr: 1107655	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-15 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Waiver of pension overpayment in the amount of $20,639.00.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1964.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 decision of the Committee on Waivers 
and Compromises at the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania .

In August 2010, the Veteran testified at a Central Office hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that proceeding is of record.


FINDINGS OF FACT

1.  Overpayment in the amount of $20,639.00 resulted solely from 
the actions of the Veteran; there was no fault on the part of VA. 
 
2.  The recovery of the VA benefits would not nullify the 
objective for which benefits were intended. 
 
3.  The Veteran did not change his position to his detriment, and 
there was no reliance on these VA benefits that resulted in 
relinquishment of a valuable right or incurrence of a legal 
obligation.
4.  The waiver of the debt would involve unjust enrichment to the 
Veteran.
5.  Financial hardship is not demonstrated.
 



CONCLUSION OF LAW
The recovery of the overpayment of VA disability compensation 
benefits in the amount of $20,639.00 is not against equity and 
good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 
5107, 5302(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Court has determined that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 38 
U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  See 
Lueras v. Principi, 18 Vet. App. 435 (2004); see also Barger v. 
Principi, 16 Vet. App. 132 (2002).  In any event, information 
necessary for the instant Board decision is of record. 

Analysis

The Committee on Waivers & Compromises determined that there was 
no fraud, misrepresentation, or bad faith on the Veteran's part 
with respect to the creation of the overpayment at issue in their 
initial decision dated August 2008.  The Board here affirms that 
conclusion, for the reasons discussed below. 
 
In cases where there is no fraud, misrepresentation, or bad faith 
on the Veteran's part with respect to the creation of the 
overpayment at issue, and, therefore, waiver is not precluded 
pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the 
matter on appeal, the Board must determine whether recovery of 
the indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 
C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in this 
case provides that the standard of "equity and good conscience" 
will be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a). 
 
The elements of equity and good conscience are as follows: (1) 
fault of debtor, where actions of the debtor contribute to 
creation of the debt; (2) balancing of faults, weighing fault of 
debtor against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) defeat 
the purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result in 
unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation. 
 
The first and second elements pertain to the fault of the debtor 
versus the fault of VA.  In this regard, the Board notes that the 
Veteran was notified that he must report changes in his income or 
dependency status to VA personnel in communications in August 
2001 and June 2006.  The Veteran indicated at his August 2009 
hearing that he took the order for additional Social Security 
benefits and filed it at the VA office.  He contended that he was 
told by a representative that this income would not affect his 
pension.  The Veteran also indicates that he was told at the 
Veterans Benefits Center that his debt would be forgiven because 
there was no attempt to defraud the government.  In this regard, 
the Board notes that there is no option to provide equitable 
relief based on his reliance on the misinformation allegedly 
provided by the VA employee.  See McTighe v. Brown, 7 Vet. App. 
29, 30 (1994) citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 424 (1990) (holding that payment of government 
benefits must be authorized by statute; therefore, erroneous 
advice given by a government employee cannot be used to estop the 
government from denying benefits).  

The Veteran also testified to filling out a form at the VAMC in 
March 2005 that listed his Social Security benefits.  He 
indicated that this form was no longer available from 
Coatesville.  The Board finds that filling out a form for VA 
medical benefits listing income does not fulfill the Veteran's 
obligation to notify the RO of additional Social Security 
benefits received, and again, he was instructed in the June 2006 
letter to affirmatively report any changes in income or 
dependents.  

The Veteran has submitted a Financial Status Report dated 
November 2008 indicating that he had a net monthly income (less 
expenses) of $57.00.  However, the Board additionally notes that 
he began an eighteen month prison sentence in a Federal 
Correctional facility during January 2009.  Presumably, his 
expenses were much lower during this period.  

The Board has concluded that the RO correctly allowed a pension 
reduction to the date that the Veteran received the additional 
Social Security benefits, and that the Veteran was duly notified 
of the debt.  In summary, the VA is not at fault as there is no 
objective indication that the Veteran notified the RO of 
additional income.  
 
Furthermore, the Board finds that collection of the debt would 
not defeat the purpose of the benefit.  Indeed, the purpose of 
pension benefits is to compensate the Veteran for an inability to 
work.  As income was here being received from other sources, the 
purpose of the benefit was accomplished even with the need for 
the repayment of the debt.  Indeed, the Veteran was in receipt of 
benefits to which he was not entitled, as the amount he received 
from VA should have been offset by his income from Social 
Security.  There is no indication that his reliance on VA 
benefits resulted in relinquishment of another valuable right.  
Thus, this element of equity and good conscience is not in the 
Veteran's favor.

Concerning possible unjust enrichment, failure to make 
restitution would result in unfair gain to the debtor, the Board 
finds that the Veteran would be unjustly enriched by waiver of 
the debt.  As indicated previously, he was in receipt of benefits 
to which he was not entitled.  Thus, he would be unjustly 
enriched by waiver of the debt.
 
The Board has also considered whether the Veteran would 
experience undue financial hardship if and when forced to repay 
the debt at issue.  The financial information submitted in this 
case demonstrates that he had adequate funds to live on at the 
time of the debt repayment plan, and he has submitted no further 
evidence of financial hardship.  Based on the reported income and 
expenses, the Board finds that recoupment of this debt would not 
cause financial hardship. 
 
In summary, the Board has considered the elements of equity and 
good conscience and concludes that, in this case, the recovery of 
the overpayment is not against equity and good conscience.  
Accordingly, waiver of the debt is denied.


ORDER

Waiver of pension overpayment in the amount of $20,639.00 is 
denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


